Concurring Opinion by
President Judge Crumlish:, Jr.:
I concur with the result reached by the majority. Indeed, I believe that the risk of harm to the public and environment emanating from Canon’s property, which contains radioactive materials, compels exceptional diligence by the Commonwealth in the exercise of its police power. See Pa. Const. art. 1, §27. As the majority correctly points out, the Department of Environmental Eesources (DEE) is charged "with the oversight to such problems. Eegulation by DEE to prevent harm to the public does not amount to a taking if the means are reasonably necessary to accomplish the purpose and not unduly oppressive upon individuals. Commonwealth v. Barnes & Tucker Co., 472 Pa. 115, 371 A.2d 461 (1977), appeal dismissed, *389434 U.S. 807 (1977).1 Due to the potentially devastating long-term effects of radioactive contamination on the public’s health and the value and use of nearby properties, drastic restrictions may well be considered reasonably necessary and not unduly oppressive. However, a radioactive hazard should not be deemed to give cart-blanche approval to responsive actions by the Commonwealth. Specifically, due to the particularly harsh economic impact an owner might suffer from the public revelation that such a hazard exists on his property, this Court should take special care to insure that the Commonwealth and its agencies do not engage in sensationalistic publicity beyond the information reasonably necessary to alert the public to the danger.

 Iu contrast, when an entity “clothed with the power of eminent domain” acts to achieve a pubKc purpose (such as construction of a highway), this Court will find that a de facto taking has occurred if a property owner is “substantially deprivefd] ... of the beneficial use and enjoyment of his property.” Conroy-Prugh Glass Co. v. Commonwealth, 456 Pa. 384, 388, 321 A.2d 598, 599 (1974).